DETAILED ACTION
1.	This communication is in response to the Application filed on 8/15/2019. Claims 1-20 are pending and have been examined.
Allowable Subject Matter
2.	Claims 2-3, 11-12, 18-19 are objected to (with claims 18-19 must overcome 35 USC 101 rejection stated below) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. 	Claims 9, 18-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Regarding these claims, the broadest reasonable interpretation of a claim drawn to “computer program stored in a recording medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium storing computer program or computer readable medium. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, these claims are rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "recording medium storing computer program " encompasses non-statutory subject matter, and is therefore patent-ineligible.
Claim Rejections - 35 USC § 103
4.	Claims 1, 4, 6-10, 13, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090262205; hereinafter SMITH) in view of White, et al. (US 20130024195; hereinafter WHITE).
As per claim 1, SMITH (Title: Voice activated headset imaging system) discloses “A method for operating a display apparatus (SMITH, Abstract, A voice activated headset imaging system), comprising the acts of:    
receiving utterance information of a user who is watching the display apparatus (SMITH, Abstract, receiving by a headset assembly a voice command);
selecting an utterance intention that corresponds to the user's utterance information according to a predefined rule (SMITH, Abstract, an imaging control instruction generated in response to the voice command <read on intention and a predefined rule for speech recognition>); 
switching operation of the display apparatus on the basis of the selected utterance intention (SMITH, Abstract, Execution of the imaging control instruction involves an operation such as .. capturing an image, deleting a captured image or downloading a captured image <read on switching operations>); 
[ collecting reaction information of the user ] that corresponds to the switched operation of the display apparatus; and 
[ reconstructing the predefined rule ] by using the user's utterance information, the selected utterance intention, and [ the user's reaction information ].”  
collecting reaction information of the user .. reconstructing the predefined rule ..” However, the limitation is taught by WHITE (Title: Corrective feedback loop for automated speech recognition).
In the same field of endeavor, WHITE teaches: [0021] “As users interact with said mobile clients and web interfaces, they will see the results of their audio input returned as transcribed text. Any words that could have statistically been similar to other possibilities for that spoken word will appear highlighted and contain an n-best drop down list, for example. The user can then correct the phrase by choosing the intended word in the drop down list, manually editing and replacing the n-best results with the actual word, or speaking the correct form of the word again and performing another speech recognition query to generate the correct form of the word .. In the use cases of a transcribed memo or voicemail, the corrected result is fed back into the speech recognition platform to modify core, application, or user centric models <read on ‘reconstructing the predefined rule’>.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of WHITE in the system taught by SMITH to provide user’s feedback (reaction) on the speech recognition result, for the purpose of updating the speech recognizer model for improved future performance.
As per claim 4 (dependent on claim 3), SMITH in view of WHITE further discloses “reconstructing the deep neural network such that as the number of negative reactions to the utterance intention selected corresponding to the user's utterance information increases, the probability that the utterance intention is selected for the utterance information decreases, and as the number of positive reactions to the utterance intention selected corresponding to the user's utterance information increases, the probability that the utterance intention is selected for the utterance information increases (SMITH, [0037], Speech interpreter 520 interprets and classifies voice commands; WHITE, [0021], speech recognition platforms <read on deep neural network model as widely used in speech recognition nowadays> .. In the use cases of a transcribed memo or voicemail, the corrected result is fed back into the speech recognition platform to modify core, application, or user centric models <read on reconstructing the model>; [0022], Once the corrected result is returned to the user, the corrected result is paired with the original outgoing result, and the LM is updated giving the correction a higher statistical probability than initially generated so that future queries will have a higher likelihood of generating the correct textual representation of the spoken word <read on any such mechanism to improve the updated speech recognizer’s performance>).”
As per claim 6 (dependent on claim 1), SMITH in view of WHITE further discloses “collecting the user's reaction information from audio information of the user which is obtained by using a microphone within a predetermined time after the operation of the display apparatus is switched on the basis of the selected utterance intention (WHITE, [0005], a voice command received by the microphone logic; [0021], The user can then correct the phrase by .. speaking the correct form of the word again and performing another speech recognition query to generate the correct form of the word; [0022], Once the corrected result is returned to the user, the corrected result is paired with the original outgoing result, and the LM is updated <when does the user input the ‘reaction information’ is a system design option>).” 
As per claim 7 (dependent on claim 1), SMITH in view of WHITE further discloses “after the act of receiving utterance information of a user, converting the utterance information to text (SMITH, [0037], Speech interpreter 520 interprets and classifies voice commands <read on converting utterance to text>).”
As per claim 8 (dependent on claim 1), SMITH in view of WHITE further discloses “before the act of switching the operation of the display apparatus on the basis of the selected utterance intention, generating and providing notification information notifying the user that the operation of the display apparatus will be switched on the basis of the selected utterance intention (SMITH, Abstract, Execution of the imaging control instruction involves an operation such as .. capturing an image, deleting a captured image or downloading a captured image <read on switching operations>; [0046], Such audible output may, for example, notify the user that a voice command was or was not understood or has or has not been carried-out <read on a ready mechanism for notifying user on any operation, where when to notify and what to notify are system design options>).”  
Claims 10, 13, 15-17 (similar in scope to claims 1, 4, 6-8) are rejected under the same rationale as applied above for claims 1, 4, 6-8. 
Claims 9, 20 (similar in scope to claims 1, 4) are rejected under the same rationale as applied above for claims 1, 4.   
5.	Claims 5, 14 rejected under 35 U.S.C. 103 as being unpatentable over SMITH in view of WHITE, and further in view of Antoniac (US 9207771; hereinafter ANTONIAC).
As per claim 5 (dependent on claim 1), SMITH in view of WHITE further discloses “[ collecting the user's reaction information from image information of the user which is obtained by using a camera ] within a predetermined time after the operation of the display apparatus is switched on the basis of the selected utterance intention (SMITH, Abstract, Execution of the imaging control instruction involves an operation such as .. capturing an image, deleting a captured image or downloading a captured image <read on switching operations><when does the system collect the ‘user’s reaction information’ is a system design option>; [0005], camera).” 
SMITH in view of WHITE does not expressly disclose “collecting the user's reaction information from image information of the user which is obtained by using a camera ..” However, the limitation is taught by ANTONIAC (Title: Gesture based user interface).
In the same field of endeavor, ANTONIAC teaches: [Abstract] “The system recognizes a hand of a user by identifying a predefined first gesture and further collects visual information related to the hand identified on the basis of the first predefined gesture. The visual information is used to extract a second gesture (and all other gestures after the second) from the video/image captured by the camera and finally interpreting the second gesture as a user input to the computing device.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ANTONIAC in the system taught by SMITH and WHITE to provide user’s input with gesture image as user’s reaction to the speech recognizer’s recognized intent.
Claim 14 (similar in scope to claim 5) is rejected under the same rationale as applied above for claim 5. 
 				Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	3/13/2021

Primary Examiner, Art Unit 2659